Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 19 May 2021. Claims 1-3 and 5-17 remain pending and presently under consideration in this application. 
Response to Amendment
The proposed amendment to the base independent claim 1 filed 19 May 2021 adds formulae Dye-1, Dye-2 and Dye-3 from dependent claim 5, as well as the specific structural formulae of an additional 32 distinct dichroic dyes.

Response to Arguments
Applicant's arguments filed 19 May 2021, to the effect that the AFCP “amendment to at least one independent claim does not broaden the scope of the independent claim in any aspect” (emphasis added), have been fully considered but they are not persuasive. Prior to the amendment filed 19 May 2021, dependent claim 5 recited the structural formulae of three distinct dichroic dyes, i.e., of formulae Dye-1, Dye-2 and Dye-3. The proposed amendment filed 19 May 2021 adds the aforementioned Dye-1, Dye-2 and Dye-3, plus the specific structural formulae of an additional 32 distinct dichroic dyes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722

/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722